Citation Nr: 0002078	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of surgery to remove the right distal clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty more than 25 years until 
his retirement on October 30, 1996.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  That determination granted service connection for 
the disability at issue, and assigned a 10 percent 
evaluation, effective from October 31, 1996, the day 
following the veteran's discharge from service.

In November 1999, the veteran had a hearing before the 
undersigned.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Since service, the veteran's residuals of surgery of the 
right clavicle have been manifested by pain, including on use 
of the contiguous joint, crepitus, and slight deformity of 
the distal clavicle.


CONCLUSION OF LAW

The criteria for a 30 percent rating for the residuals of 
surgery to remove the right distal clavicle have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.1-4.3, 
4.6, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.69, 4.71a, Diagnostic 
Code 5202 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The RO's November 1997 decision which granted service 
connection for the residuals of surgery to remove the distal 
right clavicle was an initial rating award.  As held in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation." When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When rating the veteran's upper extremities, it is important 
to note whether the veteran is right-handed or left-handed; 
that is, it is necessary to determine which is his major 
upper extremity.  Such a distinction is relevant to the 
assignment of the proper rating.  38 C.F.R. § 4.69.  In this 
case, the record shows that the veteran is right-handed.

The veteran's residuals of surgery to remove the distal right 
clavicle are rated in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 5203.  Under that code, a 10 percent rating 
is warranted for nonunion of the clavicle or scapula (major 
or minor extremity) without loose movement or for malunion of 
the clavicle or scapula.  A 20 percent rating is warranted 
for dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement.  In other cases, 
impairment of the clavicle or scapula will be rated on 
impairment of motion of the contiguous joint.  

The joint contiguous with the right clavicle is the shoulder.  
Under 38 C.F.R. Part 4, Diagnostic Code 5201, a 20 percent 
rating is warranted when motion of the major arm is limited 
to the shoulder level.  A 30 percent rating is warranted when 
arm motion is limited to midway between the side and shoulder 
level.  A 40 percent rating is warranted when motion is 
limited to 25 degrees from the side.  

Also potentially applicable in rating the veteran's right 
clavicular disability is 38 C.F.R. § 4.71a, Diagnostic Code 
5202.  A 20 percent rating is warranted for malunion of the 
humerus (major) when there is moderate deformity, and a 30 
percent rating is warranted when there is marked deformity.  
A 20 percent rating is also warranted when there is recurrent 
dislocation of the major scapulohumeral joint, with 
infrequent episodes, and guarding of movement only at 
shoulder level.  A 30 percent rating is warranted with 
frequent episodes of and guarding of all major arm movements.  
A 50 percent rating is warranted for fibrous union of the 
major humerus. A 60 percent rating is warranted for nonunion 
of the major humerus (false flail joint), while a 80 percent 
rating is warranted for a loss of the head of the major 
humerus (flail shoulder).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that it is not enough for an examiner 
to state a range of motion.  Rather, the Court said that 
38 C.F.R. § 4.40 required consideration of factors such as 
lack of normal endurance, functional loss due to pain, and 
pain on use; specifically limitation of motion due to pain on 
use including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.  

The service medical records show that in June 1994, the 
veteran fell from his bike and sustained a Grade III 
acromioclavicular separation on the right.  In June 1995, he 
underwent reconstructive surgery and was treated for the 
remainder of service for disability of the right clavicle.  
Following his surgery, his primary complaints were pain, 
weakness, and clicking in the right shoulder.  There was 
objective evidence of marked deformity of the right clavicle 
with the distal remnant tender and hypermobile with 
crepitation on movement.  (See report from North Shore 
Medical Clinic, dated in July 1996.)  The physician concluded 
that the veteran's right shoulder disability was comparable 
to a distal fracture or separation with free movement.  
During follow-up treatment at a military orthopedic clinic in 
August 1996, recommendations included physical therapy but no 
overhead activity, no lifting more than 10 pounds, no 
pushups, no pull-ups, and no sea duty.  

In October 1996, following a recommendation by a physical 
evaluation board, the veteran was permanently retired from 
service due to surgical removal of the distal clavicle, 
analogous to right (major) humerus, other impairment of:  
malunion of; marked deformity.  A 30 percent disability 
rating was recommended under VA Diagnostic Code 5299-5202.

Since his discharge, the veteran has been examined by VA to 
evaluate the disability involving his right clavicle.  
Although the September 1997 VA examination shows only slight 
deformity of the right clavicle, no recurrent dislocation or 
hypermobility, and right arm motion above the shoulder, the 
veteran's complaints of pain and weakness in the right 
shoulder and associated limitations remain essentially the 
same as they were at the time of his retirement from service.  
(See also the transcript of his hearing held in November 
1999.)  The operative scare was described as well-healed and 
nontender.  He reports that minimal activity, such as getting 
dressed, shampooing, throwing a Frisbee, or lifting his 3 
year old granddaughter, exacerbates the pain.  Impingement 
syndrome was positive with pain.  No left shoulder girdle 
muscle atrophy, or left arm muscle atrophy was demonstrated.  
In light of the severity of the veteran's injury in service 
and rather lengthy treatment, his current complaints and 
continuing limitations suggest that there has been no actual 
improvement in his right clavicle disability.  38 C.F.R. 
§§ 4.1, 4.2, 4.6, 4.10, 4.40, 4.41.  

The foregoing evidence shows that since the time of his 
discharge from service, the veteran has been clinically noted 
to have deformity of the right clavicle (albeit described as 
slight since service), with hypermobility and crepitus.  As 
noted by the Physical Evaluation Board in October 1996, such 
findings are compatible with a 30 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  Accordingly, such a 
rating is for assignment.  There is no evidence, however, for 
the assignment of a higher rating under that Diagnostic Code, 
as the veteran does not demonstrate fibrous union, non-union, 
or loss of the head of the major humerus (flail shoulder).  
Moreover, while possible associated osteolysis of the distal 
clavicle was reported on VA X-ray examination in April 1997, 
there is no evidence for assignment of a higher rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5203, as the veteran 
demonstrated right arm motion to more than 25 degrees from 
his side.  

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).  

While the veteran has testified that his right clavicle 
disability interferes with his promotion potential and that 
he is unable to perform many of the heavier maintenance 
duties in his job as a state park ranger, he reportedly knows 
of no documentation of work missed or of other adverse 
impacts caused by his service-connected right clavicle 
disability.  Moreover, there is no evidence that he has 
required frequent hospitalization for that disability.  In 
essence, the record shows that the manifestations of that 
disability are those contemplated by the current evaluation.  
It must be emphasized that disability ratings are not job-
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension purposes for a rating outside the 
regular schedular criteria.


ORDER

Entitlement to a 30 percent rating for the residuals of 
surgery to remove the right distal clavicle is granted, 
subject to the laws and regulations governing the award of 
compensation benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

